Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Helldorfer (US Pat. No.: 6,403,917 B1) being the closest prior art of references discloses A welding head for a looping machine comprises a bearing housing; several clamping jaws for fixing and actuating the leading strap section and the strap section lapping there-over during withdrawal and welding of the looping strap; a pressure plate on the upper side of the welding head, acting as a holder upon actuation of the leading strap section and the strap section lapping there-over during the welding job; and a welding device in the welding head for welding together the leading strap section and the strap section lapping there-over. 
Goodley (US 3,759,169) being the closest prior art of reference discloses machine straps a package with heat sealable plastic strapping. The strap is fed by geared feed and tension wheels around a yoke and against a stop. The strap is gripped against a side-retractable anvil on opposite sides of a vertically moving platen and knife assembly, while straddling a retractable tongue. A heated blade replaces the tongue whereupon the platen squeezes the heated joint and cuts the strap. The anvil and tongue are withdrawn for removal of the strapped package. The platen, tongue, anvil and sealing blade are controlled by a set of cams on a linear actuator.
Takahashi (US Pat. No.: 3,863,557) being the closest prior art of references discloses machine, which comprises a base section provided with a sealing device consisting of a press member installed slidably on said base section, said press member being provided with a heater 
However, the cited prior art of references alone or in combination fails to discloses or provide any motivation of a laser welding device which forms a welding joint between first and second binding element section; and also configured to cut off the binding element. The benefit of doing so would have been to reduce parts and expedite manufacturing process. Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 1-16 are allowed.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746